Action by appellee, the purchaser, against appellant, the baker and seller, for negligence in selling the purchaser bread or cake containing particles of glass.
While the case, in its legal aspects, seems to be governed by, and the trial to have been conducted in accordance with, the law as laid down by the Supreme Court in the case of Collins Baking Co. v. Savage, 227 Ala. 408, 150 So. 336, yet we appear to be called upon to say nothing.
Appellant's "argument" for error, on the rulings "assigned" as error, does not, to our minds, rise to any greater degree of sufficiency than that held to be inadequate in our opinion in the case of Great Atlantic  Pacific Tea Co. v. Smalley,156 So. 639, and the cases cited therein. And see Hamilton v. Cofield et al., 220 Ala. 44, 124 So. 91.
We believe we ought to say that appellant's learned counsel is not, even by indirection, criticized by what we have just written. It is perhaps true that he said as much by way of "argument" as could be said conscientiously.
But, finding no ruling presented for our decision, the judgment is affirmed.
Affirmed.